          Case 1:19-cr-00725-JPO Document 48 Filed 12/18/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    December 18, 2019


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Parnas, et al., 19 Cr. 725 (JPO)

Dear Judge Oetken:

       The Government writes to respectfully propose a response deadline of January 3, 2020, in
response to defendant Andrey Kukushkin’s December 12, 2019 letter motion.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                By: _____/s/_______________________
                                                    Rebekah Donaleski
                                                    Nicolas Roos
                                                    Douglas Zolkind
                                                    Assistant United States Attorneys
                                                    (212) 637-2423/2421/2418

cc: Defense Counsel (by ECF)
